Citation Nr: 0618330	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-32 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder (PTSD).

2.  Entitlement to an earlier effective date than October 21, 
2002, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).   



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran served on active military duty from June 1966 to 
May 1968, and from September 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  Initially a 30 percent rating was assigned 
with a 70 percent rating and a TIDU assigned effective 
October 2002.  There was timely notice of disagreement with 
both decisions in September 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially asserts that his initial PTSD rating 
should be higher and that he has been essentially 
unemployable since the filing of the initial claim in 2001.  
With that in mind some additional development is indicated.

Initially, in order to apply with all current guidance from 
the U.S. Court of Appeals for Veterans Claims (Court), 
further notice is needed.  See e.g., Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Additionally, appellant should provide release of information 
forms so that his last employer might be contacted to 
ascertain final employment date and the reasons for leaving 
that employ.  There is various evidence on file that it may 
have been secondary to elbow pathology, or in the 
alternative, was due to psychiatric pathology.

Furthermore, appellant was reportedly familiar with the State 
Vocational Rehabilitation Agency and was referred there 
during the course of this appeal.  He should be offered the 
opportunity to obtain, or have the RO obtain those records 
for review as they may be probative as to the issues on 
appeal.

While the veteran's April 2003 TDIU claim form, VA Form 21-
8940, was not properly completed, with the veteran failing to 
provide names and addresses of any current or past employers, 
the veteran's SSA records do provide some history.  The 
veteran filed a work history report with the SSA as part of a 
disability claim in July 2000,  He then reported working for 
an insurance company or companies as an insurance sales 
representative from 1977 to 1994.  He failed to indicate what 
he was doing between 1994 and 2000, but reported working as a 
pest control salesman between 2000 and 2001.  

The claims folder contains a January 2001 record of a 
telephone conversation between the veteran and a vocational 
rehabilitation counselor, addressing the veteran's current 
work difficulties and the possibility of qualifying for VA 
vocational rehabilitation.  The veteran then reported that he 
had been laid off from his work with a pest control company 
due to bilateral elbow epicondylitis that prevented him from 
crawling under houses, as was required to perform his work.  
He also reported previous work for eighteen years in 
insurance sales, but currently having a speech problem due to 
left vocal cord paralysis.  Other treatment records within 
the claims folder show recent difficulties of left vocal cord 
paralysis that apparently caused the veteran to cease his 
work as a preacher and an insurance salesman, though the 
record is not clear as to the precise reason he ceased these 
lines of work.  
Finally, the veteran in July 2002 reported receiving care 
from Rex Healthcare, the Raleigh Vet Center, and a VA mental 
health outpatient clinic, all in Raleigh, North Carolina.   
He then reported received psychiatric care only for 
approximately the prior five months.  Any current and prior 
treatment from these or other facilities should be obtained, 
in furtherance of the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
satisfy all VCAA notice obligations in 
accordance with the holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006);  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); and in 
accordance with 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2005); the Veterans 
Benefits Act of 2003; and any other 
applicable legal precedent.  As such, the 
RO must provide a VCAA notice letter which 
notifies the veteran of the specific 
evidence needed to support the remanded 
claims.  The RO must thus inform the 
veteran of the applicable laws and the 
evidence required to support that claim.  
It must also notify the veteran of the 
respective roles of VA and the veteran in 
development of the appealed claims, must 
ask him to submit all evidence in his 
possession in support of the appealed 
claims, and must inform him that it is 
ultimately his responsibility to see that 
pertinent evidence is obtained.  Pursuant 
to Dingess/Hartman, to the extent 
applicable, the letter must address all 
five elements of a service connection 
claim:  1) veteran status; 2) existence of 
a disability; 3) a connection between 
service and the disorder which is the 
basis of claim; 4) degree of disability; 
and 5) effective date of the disability.  
Any responses received should be 
associated with the claims folder.  

The RO should specifically ask the veteran 
to inform of all mental health treatment 
at any time from service to the present, 
and to provide appropriate authorizations 
to obtain any private medical records.  

The veteran should also be asked to 
provide a detailed history of all 
employment from service to the present, 
together with appropriate contact 
information including names and addresses 
of employers, as well as names of 
supervisors and co-workers.  This should 
include all employment, including his work 
as a preacher and any other part-time 
work.  He should be asked to inform which 
jobs he was fired from, and the 
circumstances of those dismissals.  He 
should also be asked to provide a history 
of physical altercations at work.  He 
should be asked to provide authorization 
to contact these former employers and 
obtain information from employers or 
supervisors concerning the quality of his 
work, the nature of his interactions with 
others at work, and reports of any 
physical altercations at work.  Inform him 
that such information from his most recent 
places of employment will be the most 
relevant to his claim.  Inform him that 
this information is necessary to support 
his allegations of 50 jobs and 25 firings 
since service , a history of failure to 
work well with others, and multiple 
physical altercations at work.  Inform him 
that support of these allegations is 
needed to support his claims on appeal.  

Any necessary additional development 
indicated by any response to the notice 
letter should be undertaken.  All records 
and responses received should be 
associated with the claims folders.

2.  Any indicated, unobtained VA and 
private treatment records, inclusive of 
records from Rex Healthcare, Raleigh Vet 
Center, and the VA mental health 
outpatient clinic, all in Raleigh, North 
Carolina, should also be obtained, with 
appropriate authorization for private 
records, and associated with the claims 
folder.

3.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the remanded claims de novo.  
If any benefit the subject of remand is not 
granted in full, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded the appropriate time to reply.  
Thereafter, the case should be returned to 
the Board for further consideration, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



